DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-19 have been examined in the application.  This communication is the first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-19 are directed to the abstract idea of: completing missing transaction data items, including: determining a first template for a first transaction evidence based on an analysis of an image, wherein the image includes at least the first transaction evidence and a second transaction evidence, wherein the first transaction evidence is partially obscured by the second transaction evidence; comparing the first template to a plurality of templates of previous transaction evidences; determining, based on the comparison, at least a second template of the plurality of templates that is similar to the first template above a predetermined threshold; determining at least a type of a missing transaction data item (TDI) that exists in the second template and does not exist in the first template; retrieving at least a complementary TDI based on at least the determined type of the missing TDI; and associating the at least a complementary TDI with the image e.g. 1. A method for completing missing transaction data items, comprising: determining a first template for a first transaction evidence based on an analysis of an image, wherein the image includes at least the first transaction evidence and a second transaction evidence, wherein the first transaction evidence is partially obscured by the second transaction evidence; comparing the first template to a plurality of templates of previous transaction evidences; determining, based on the comparison, at least a second template of the plurality of templates that is similar to the first template above a predetermined threshold; determining at least a type of a missing transaction data item (TDI) that exists in the second template and does not exist in the first template; retrieving at least a complementary TDI based on at least the determined type of the missing TDI; and associating the at least a complementary TDI with the image. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) 2. The method of claim 1, wherein the analysis of the image includes extracting a first set of TDIs from the first transaction evidence and a second set of TDIs from the second transaction evidence, wherein the first set of TDIs and the second set of TDIs are fields within a transaction evidence. 3. The method of claim 2, wherein the complementary TDI is further retrieved based on the first set of TDIs and the second set of TDIs. 4. The method of claim 1, wherein the complementary TDI is retrieved from at least one data source containing information related to payment transactions. 5. The method of claim 1, wherein the TDI is determined using at least one of: techniques. 6. The method of claim 1, further comprising: determining at least a portion of a region of interest (ROI) that exists in the second template and that is missing from the first template, wherein the comparison of the first template to the plurality of templates is based on ROI identification. 7. The method of claim 1, further comprising: creating a structured dataset based on the image. 8. The method of claim 7, wherein the image includes at least one of: structured data, semi-structured data, and unstructured data. 9. The method of claim 1, further comprising: from the image; searching the plurality of templates of previous transaction evidences for at least one record that is correlated above a predetermined threshold with the at least one image; and establishing an association between the at least a first transaction evidence of the image and the at least one correlated record upon the determination of a correlation that is above the predetermined threshold. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) 10. instructions for causing to perform a process, the process comprising: determining a first template for a first transaction evidence based on an analysis of an image, wherein the image includes at least the first transaction evidence and a second transaction evidence, wherein the first transaction evidence is partially obscured by the second transaction evidence; comparing the first template to a plurality of templates of previous transaction evidences; determining, based on the comparison, at least a second template of the plurality of templates that is similar to the first template above a predetermined threshold; determining at least a type of a missing transaction data item (TDI) that exists in the second template and does not exist in the first template; retrieving at least a complementary TDI based on at least the determined type of the missing TDI; and associating the at least a complementary TDI with the image. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) 11. completing missing transaction data items, comprising: containing instructions that, when executed, configure to: determine a first template for a first transaction evidence based on an analysis of an image, wherein the image includes at least the first transaction evidence and a second transaction evidence, wherein the first transaction evidence is partially obscured by the second transaction evidence; compare the first template to a plurality of templates of previous transaction evidences; determine, based on the comparison, at least a second template of the plurality of templates that is similar to the first template above a predetermined threshold; determine at least a type of a missing transaction data item (TDI) that exists in the second template and does not exist in the first template; retrieve at least a complementary TDI based on at least the determined type of the missing TDI; and associate the at least a complementary TDI with the image. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) 12. claim 11, wherein the analysis of the image includes extracting a first set of TDIs from the first transaction evidence and a second set of TDIs from the second transaction evidence, wherein the first set of TDIs and the second set of TDIs are fields within a transaction evidence. 13. claim 12, wherein the complementary TDI is further retrieved based on the first set of TDIs and the second set of TDIs. 14. claim 11, wherein the complementary TDI is retrieved from at least one data source containing information related to payment transactions. 15. claim 11, wherein the TDI is determined using at least one of: techniques. 16. claim 11, wherein further configured to: determine at least a portion of a region of interest (ROI) that exists in the second template and that is missing from the first template, wherein the comparison of the first template to the plurality of templates is based on ROI identification. 17. claim 11, wherein further configured to: create a structured dataset based on the image. 18. claim 17, wherein the image includes at least one of: structured data, semi-structured data, and unstructured data. 19. claim 11, wherein further configured to: from the image; searching the plurality of templates of previous transaction evidences for at least one record that is correlated above a predetermined threshold with the at least one image; and establishing an association between the at least a first transaction evidence of the image and the at least one correlated record upon the determination of a correlation that is above the predetermined threshold. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1 and 10-11 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 10 and is described by the steps of independent claim 11. 
Claim 1: Particularly pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes an additional element of "[an] electronic [image]". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "[an] electronic [image]" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("A method for completing missing transaction data items, comprising", "determining a first template for … the second transaction evidence", "comparing the first template to … of previous transaction evidences", "determining, based on the comparison, … above a predetermined threshold", "determining at least a type … in the first template", "retrieving at least a complementary … the missing TDI; and" and "associating the at least a … with the electronic image") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "determining a first template for … the second transaction evidence" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Independent claim 1 further does not specify any particular machine element(s) for the "A method for completing missing transaction data items, comprising", "determining a first template for … the second transaction evidence", "comparing the first template to … of previous transaction evidences", "determining, based on the comparison, … above a predetermined threshold", "determining at least a type … in the first template", "retrieving at least a complementary … the missing TDI; and" and "associating the at least a … with the electronic image" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 10: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 10 further to the abstract idea includes additional elements of "a non-transitory computer readable medium having stored thereon", "a processing circuitry", and "[an] electronic [image]". However, independent claim 10 does not include additional elements that are sufficient to integrate the exception into a practical application because "a non-transitory computer readable medium having stored thereon", "a processing circuitry", and "[an] electronic [image]" of independent claim 10 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("A non-transitory computer readable medium … process, the process comprising", "determining a first template for … the second transaction evidence", "comparing the first template to … of previous transaction evidences", "determining, based on the comparison, … above a predetermined threshold", "determining at least a type … in the first template", "retrieving at least a complementary … the missing TDI; and" and "associating the at least a … with the electronic image") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "A non-transitory computer readable medium … process, the process comprising", "determining a first template for … the second transaction evidence", "comparing the first template to … of previous transaction evidences", "determining, based on the comparison, … above a predetermined threshold", "determining at least a type … in the first template", "retrieving at least a complementary … the missing TDI; and", "associating the at least a … with the electronic image" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "A non-transitory computer readable medium … process, the process comprising" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "determining a first template for … the second transaction evidence" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "A non-transitory computer readable medium … process, the process comprising", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 10 is ineligible. 
Claim 11: Specifically pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 11 further to the abstract idea includes additional elements of "[a] system", "[an] electronic [image]", and "a memory". However, independent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] system", "[an] electronic [image]", and "a memory" of independent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("A system for completing missing transaction data items, comprising", "a processing circuitry; and", "a memory, the memory containing … configure the system to", "determine a first template for … the second transaction evidence", "compare the first template to … of previous transaction evidences", "determine, based on the comparison, … above a predetermined threshold", "determine at least a type … in the first template", "retrieve at least a complementary … the missing TDI; and" and "associate the at least a … with the electronic image") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a processing circuitry; and", "a memory, the memory containing … configure the system to", "determine a first template for … the second transaction evidence", "compare the first template to … of previous transaction evidences", "determine, based on the comparison, … above a predetermined threshold", "determine at least a type … in the first template", "retrieve at least a complementary … the missing TDI; and", "associate the at least a … with the electronic image" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a memory, the memory containing … configure the system to" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a memory, the memory containing … configure the system to", "determine a first template for … the second transaction evidence" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 10 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a memory, the memory containing … configure the system to", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 10 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 11 is ineligible. 
Independent Claims: Nothing in independent claims 1 and 10-11 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-9 and 12-19 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 5 and 15: Dependent claims 5 and 15 do not include additional elements that are sufficient to integrate the exception into a practical application because, "optical character recognition (OCR)", and "machine learning techniques" of dependent claims 5 and 15 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("wherein the TDI is determined … and machine learning techniques") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 5 and 15 are ineligible. 
Claim 9: Dependent claim 9 does not include additional elements that are sufficient to integrate the exception into a practical application because, "retrieving a first set of data items and metadata", and "electronic [association]" of dependent claim 9 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("retrieving a first set of … from the electronic image", "searching the plurality of templates … one electronic image; and" and "establishing an electronic association between … above the predetermined threshold") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Dependent claim 9 further does not specify any particular machine element(s) for the "retrieving a first set of … from the electronic image", "searching the plurality of templates … one electronic image; and" and "establishing an electronic association between … above the predetermined threshold" steps and under the broadest reasonable interpretation, these steps may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 19: Dependent claim 19 does not include additional elements that are sufficient to integrate the exception into a practical application because, "retrieve a first set of data items and metadata", and "electronic [association]" of dependent claim 19 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("retrieve a first set of … from the electronic image", "searching the plurality of templates … one electronic image; and" and "establishing an electronic association between … above the predetermined threshold") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality that include only steps narrowing the abstract idea (e.g. the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claims 5 and 15 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claims 5 and 15 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 19 is ineligible. 
Claim 6: Dependent claim 6 adds an additional method step of "determining at least a portion … based on ROI identification". However, the additional method step of dependent claims 6 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. the noted recited step). Dependent claim 6 further does not specify any particular machine element(s) for the "determining at least a portion … based on ROI identification" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claim 7: Dependent claim 7 adds an additional method step of "creating a structured dataset based on the electronic image". However, the additional method step of dependent claims 7 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. the noted recited step). Dependent claim 7 further does not specify any particular machine element(s) for the "creating a structured dataset based on the electronic image" step and under the broadest reasonable interpretation, this step may be manually performed by a human only which also does not add significantly more than the abstract idea. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 7 is ineligible. 
Claim 16: Dependent claim 16 adds an additional method step of "determine at least a portion … based on ROI identification". However, the additional method step of dependent claims 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 
Claim 17: Dependent claim 17 adds an additional method step of "create a structured dataset based on the electronic image". However, the additional method step of dependent claims 17 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited step) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 16 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 16 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited step.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claims 2-4, 8, 12-14, and 18: Dependent claims 2-4, 8, 12-14, and 18 further limit the method steps already recited and thereby narrow the identified abstract idea noted above but do not otherwise alter the analysis presented above. Accordingly, dependent claims 2-4, 8, 12-14, and 18 are ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20150110362 A1 by Amtrup; Jan W. et al. discloses SYSTEMS, METHODS AND COMPUTER PROGRAM PRODUCTS FOR DETERMINING DOCUMENT VALIDITY.
USPGPub No. US 20050119978 A1 by Ates, Fikret discloses Authentication arrangement and method for use with financial transactions.
USPAT No. US 6061671 A to Baker; Walter J. et al. discloses System and method for disaster recovery in an open metering system.
USPGPub No. US 20050004899 A1 by Baldwin, Adrian  et al. discloses Auditing method and service.
USPAT No. US 5892824 A to Beatson; Rodney et al. discloses Signature capture/verification systems and methods.
USPGPub No. US 20050210048 A1 by Beres, Timothy E.  et al. discloses Automated posting systems and methods.
USPGPub No. US 20040220940 A1 by Berks, Robert T.  et al. discloses System and method for decoupling object identification for the purpose of object switching in database systems.
USPGPub No. US 20150012448 A1 by Bleiweiss; Ofer et al. discloses COLLABORATIVE MATTER MANAGEMENT AND ANALYSIS.
USPAT No. US 6061670 A to Brand; Patrick M. discloses Multiple registered postage meters.
USPGPub No. US 20050210016 A1 by Brunecky, Martin discloses Confidence-based conversion of language to data systems and methods.
USPGPub No. US 20060090065 A1 by Bush; George et al. discloses Method for authenticating electronic documents.
USPGPub No. US 20040087360 A1 by Chamberlain, John W.  et al. discloses Gaming device having an electronic funds transfer system.
USPGPub No. US 20150254330 A1 by Chan; Eric S. et al. discloses KNOWLEDGE-INTENSIVE DATA PROCESSING SYSTEM.
USPGPub No. US 20040093312 A1 by Cordery, Robert A.  et al. discloses Closed loop postage metering system.
USPGPub No. US 20170154385 A1 by GUZMAN; Noam et al. discloses SYSTEM AND METHOD FOR AUTOMATIC VALIDATION.
USPGPub No. US 20170169292 A1 by GUZMAN; Noam et al. discloses SYSTEM AND METHOD FOR AUTOMATICALLY VERIFYING REQUESTS BASED ON ELECTRONIC DOCUMENTS.
USPGPub No. US 20170169519 A1 by GUZMAN; Noam et al. discloses SYSTEM AND METHOD FOR AUTOMATICALLY VERIFYING TRANSACTIONS BASED ON ELECTRONIC DOCUMENTS.
USPGPub No. US 20170193608 A1 by GUZMAN; Noam et al. discloses SYSTEM AND METHOD FOR AUTOMATICALLY GENERATING REPORTING DATA BASED ON ELECTRONIC DOCUMENTS.
USPGPub No. US 20160048934 A1 by Gross; John Nicholas discloses Property Scoring System &amp; Method.
USPGPub No. US 20060236400 A1 by Gudmundsson; Steindor S. discloses Secure and auditable on-line system.
USPGPub No. US 20130212655 A1 by HOYOS; HECTOR T. et al. discloses EFFICIENT PREVENTION FRAUD.
USPGPub No. US 20140270404 A1 by Hanna; Keith J. et al. discloses EFFICIENT PREVENTION OF FRAUD.
USPGPub No. US 20090263004 A1 by Hawkins; Kari et al. discloses Prioritized exception processing system and method with in a check processing system and method.
USPGPub No. US 20050210047 A1 by Hayes, Bradford L.  et al. discloses Posting data to a database from non-standard documents using document mapping to standard document types.
USPGPub No. US 20130111222 A1 by JOYCE, III; Arthur W. discloses Verification of Authenticity and Responsiveness of Biometric Evidence And/Or Other Evidence.
USPGPub No. US 20130138964 A1 by JOYCE, III; Arthur W. discloses VERIFICATION OF AUTHENTICITY AND RESPONSIVENESS OF BIOMETRIC EVIDENCE AND/OR OTHER EVIDENCE.
USPGPub No. US 20050210286 A1 by Jerdonek, Robert discloses Auditing secret key cryptographic operations.
USPGPub No. US 20080195579 A1 by Kennis; Peter H. et al. discloses METHODS AND SYSTEMS FOR EXTRACTION OF TRANSACTION DATA FOR COMPLIANCE MONITORING.
USPGPub No. US 20080141117 A1 by King; Martin T. et al. discloses Adding Value to a Rendered Document.
USPGPub No. US 20170140219 A1 by King; Martin T. et al. discloses Adding Value to a Rendered Document.
USPGPub No. US 20160283603 A1 by LANGLEY; Richard Jay discloses METHODS AND SYSTEMS FOR TESTING PERFORMANCE OF BIOMETRIC AUTHENTICATION SYSTEMS.
USPGPub No. US 20050060203 A1 by LaJoie, John T.  et al. discloses RESPA compliant title insurance commitment system.
USPGPub No. US 20110296440 A1 by Laurich; Lawrence A. et al. discloses ACCELERATOR SYSTEM FOR USE WITH SECURE DATA STORAGE.
USPGPub No. US 20150261836 A1 by Madhani; Sunil H. et al. discloses EXTRACTING DATA FROM COMMUNICATIONS RELATED TO DOCUMENTS.
USPGPub No. US 20070118391 A1 by Malaney; Sanjeev et al. discloses Business Method Using The Automated Processing of Paper and Unstructured Electronic Documents.
USPGPub No. US 20060054683 A1 by Michelsen; Michael J. et al. discloses Regulated wire transfer compliance systems and methods.
USPGPub No. US 20050242172 A1 by Murata, Sadao discloses Method, apparatus and POS system for processing credit card transactions associated with POS sales.
USPGPub No. US 20140237591 A1 by NIEMELA; Jarno et al. discloses PROTECTING MULTI-FACTOR AUTHENTICATION.
USPGPub No. US 20130230246 A1 by Nuggehalli; Jayasimha discloses Expense Report System With Receipt Image Processing.
USPGPub No. US 20120331088 A1 by O'Hare; Mark S. et al. discloses SYSTEMS AND METHODS FOR SECURE DISTRIBUTED STORAGE.
USPGPub No. US 20120072723 A1 by Orsini; Rick L. et al. discloses SYSTEMS AND METHODS FOR SECURE DATA SHARING.
USPGPub No. US 20050154701 A1 by Parunak, H. Van Dyke  et al. discloses Dynamic information extraction with self-organizing evidence construction.
USPGPub No. US 20070237427 A1 by Patel; Nilesh V. et al. discloses Method and system for simplified recordkeeping including transcription and voting based verification.
USPGPub No. US 20060259325 A1 by Patterson; Neal L. discloses Computerized system and methods of adjudicating medical appropriateness.
USPAT No. US 8095597 B2 to Rawat; Jai et al. discloses Method and system of automating data capture from electronic correspondence.
USPGPub No. US 20100010968 A1 by Redlich; Ron M. et al. discloses System and method to identify, classify and monetize information as an intangible asset and a production model based thereon.
USPGPub No. US 20090182665 A1 by Reid; Scott R. et al. discloses System and method for processing checks and check transactions.
USPGPub No. US 20030178487 A1 by Rogers, Heath W. discloses System for vending products and services using an identification card and associated methods.
USPGPub No. US 20080243704 A1 by Ruef; Josef T. et al. discloses Method and apparatus for certified secondary market inventory management.
USPGPub No. US 20050193112 A1 by Smith, Michael D.  et al. discloses Method and system for resolving disputes between service providers and service consumers.
USPGPub No. US 20020031209 A1 by Smithies, Christopher Paul Kenneth  et al. discloses Method and system for recording evidence of assent.
USPGPub No. US 20100332583 A1 by Szabo; Andrew discloses DATABASE ACCESS SYSTEM.
USPGPub No. US 20160328610 A1 by Thompson; Stephen Michael et al. discloses GLOBAL GEOGRAPHIC INFORMATION RETRIEVAL, VALIDATION, AND NORMALIZATION.
USPGPub No. US 20170372124 A1 by WALCH; Mark A. et al. discloses UNOBTRUSIVE IDENTITY MATCHER: A TOOL FOR REAL-TIME VERIFICATION OF IDENTITY.
USPGPub No. US 20100223193 A1 by Weiner; Moshe et al. discloses CARD-NOT-PRESENT FRAUD PREVENTION.
USPGPub No. US 20050187863 A1 by Whinery, Christopher S.  et al. discloses Method and system for protecting real estate from fraudulent transactions.
USPGPub No. US 20110246357 A1 by Young; Edward A. et al. discloses CHARGEBACK RESPONSE TOOL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        07/19/2022